Name: Commission Implementing Decision (EU, Euratom) 2016/2365 of 19 December 2016 establishing forms for reporting on fraud and irregularities affecting entitlements to traditional own resources and on inspections relating to traditional own resources pursuant to Council Regulation (EU, Euratom) No 608/2014
 Type: Decision_IMPL
 Subject Matter: management;  information technology and data processing;  budget;  executive power and public service;  European Union law;  documentation;  EU finance
 Date Published: 2016-12-22

 22.12.2016 EN Official Journal of the European Union L 350/24 COMMISSION IMPLEMENTING DECISION (EU, Euratom) 2016/2365 of 19 December 2016 establishing forms for reporting on fraud and irregularities affecting entitlements to traditional own resources and on inspections relating to traditional own resources pursuant to Council Regulation (EU, Euratom) No 608/2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EU, Euratom) No 608/2014 of 26 May 2014 laying down implementing measures for the system of the own resources of the European Union (1), and in particular Articles 5(2) and 6(2) thereof, After consulting the Advisory Committee on Own Resources, Whereas: (1) Commission Decision 97/245/EC, Euratom (2) lays down the arrangements for the transmission of information to the Commission by the Member States under the system of own resources. (2) Decision 97/245/EC, Euratom has one legal basis, Council Regulation (EC, Euratom) No 1150/2000 (3). Following the entry into force of Council Decision 2014/335/EU (4) the transmission of information to the Commission by the Member States is governed by two Council Regulations: Regulation (EU, Euratom) No 608/2014 and Regulation (EU, Euratom) No 609/2014 (5). It is therefore appropriate to adopt a separate Commission Implementing Decision for each of those Regulations. Provisions on models for statements of accounts for the entitlements to own resources and a form for reports on irrecoverable amounts corresponding to the entitlements to own resources set out in Decision 97/245/EC, Euratom have been included in Commission Implementing Decision (EU, Euratom) 2016/2366 (6). Provisions on forms and a model for reporting on fraud and irregularities affecting entitlements to traditional own resources and on inspections relating to traditional own resources set out in Decision 97/245/EC, Euratom should be included in this Decision. (3) Cases of fraud and irregularities should be reported in a structured manner. (4) Decision 97/245/EC, Euratom requires Member States to provide information to the Commission on departments and agencies responsible for the reporting. It is necessary to provide that Member States also inform the Commission of any changes to that information. (5) In order to ensure that Member States use the forms as amended, in particular as regards the modified retention rate, as soon as possible, this Decision should enter into force and be applicable from the date of its publication. (6) For reasons of consistency this Decision and Implementing Decision (EU, Euratom) 2016/2366 should apply from the same date. HAS ADOPTED THIS DECISION: Article 1 Member States shall use the form set out in Annex I to this Decision to draw up the descriptions of cases of fraud and irregularities detected involving entitlements of over EUR 10 000 and the form set out in Annex II to this Decision to draw up details of the position concerning cases of fraud and irregularities already reported to the Commission where recovery, cancellation or non-recovery has not been indicated earlier, referred to in Article 5(1) of Regulation (EU, Euratom) No 608/2014. Article 2 Member States shall use the form set out in Annex III to this Decision to draw up the report on inspections relating to traditional own resources referred to in Article 6(1) of Regulation (EU, Euratom) No 608/2014. Article 3 Member States shall inform the Commission of the departments or agencies responsible for drawing up and sending descriptions and details referred to in Article 1 and reports referred to in Article 2. Member States shall also inform the Commission of any changes to the information on the departments or agencies. Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 168, 7.6.2014, p. 29. (2) Commission Decision 97/245/EC, Euratom of 20 March 1997 laying down the arrangements for the transmission of information to the Commission by the Member States under the Communities' own resources system (OJ L 97, 12.4.1997, p. 12). (3) Council Regulation (EC, Euratom) No 1150/2000 of 22 May 2000 implementing Decision 2007/436/EC, Euratom on the system of the European Communities own resources (OJ L 130, 31.5.2000, p. 1). (4) Council Decision 2014/335/EU, Euratom of 26 May 2014 on the system of own resources of the European Union (OJ L 168, 7.6.2014, p. 105). (5) Council Regulation (EU, Euratom) No 609/2014 of 26 May 2014 on the methods and procedure for making available the traditional, VAT and GNI-based own resources and on the measures to meet cash requirements (OJ L 168, 7.6.2014, p. 39). (6) Commission Implementing Decision (EU, Euratom) 2016/2366 of 19 December 2016 establishing models for statements of accounts for entitlements to own resources and a form for reports on irrecoverable amounts corresponding to the entitlements to own resources pursuant to Council Regulation (EU, Euratom) No 609/2014 (see page 30 of this Official Journal). ANNEX I ANNEX II ANNEX III